Citation Nr: 0519691	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  04-16 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for anemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat

INTRODUCTION

The veteran had active military service from August 1940 to 
May 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision.  The veteran filed a 
notice of disagreement in May 2003, the RO issued a statement 
of the case in April 2004, and the veteran perfected his 
appeal later that month.  In October 2004, a videoconference 
hearing was held before the undersigned, who is the veterans 
law judge rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 2002). 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran claims that while on active duty, he volunteered 
in a malaria-related experiment conducted by the Army's 
Office of the Surgeon General (SGO).  He claims that he 
currently has anemia which is, alternatively, the result of 
his participation in the in-service experiment or is a 
residual of malaria (a condition for which he was granted 
service connection by a March 1946 rating decision).

Service medical records have been associated with the claims 
file and reflect that while he was not diagnosed as having 
anemia during active duty, the veteran was treated for 
malaria.  At a April 2002 VA examination, his medical history 
was noted to include malaria and anemia.  Following an 
examination, he was diagnosed as having had two bouts of 
malaria in the 1940s.  Private medical records reflect 
several findings of anemia dated between May 1994 and October 
2001.  

A "Certificate of Achievement" from the SGO (dated in 
January 1951) indicates that the veteran volunteered in 
"Experiments on the Prevention and Cure of Malaria."  
Although service medical records have been associated with 
the claims file, the National Personnel Records Center (NPRC) 
should be contacted to ensure that any outstanding SGO 
records (assuming any such exist) are located and obtained.  
Thereafter, a VA examination should be conducted to confirm 
that the veteran currently has anemia, and if so, if the 
anemia is related to service or his service-connected 
malaria.  

The veteran submitted private treatment records in November 
2004, some of which include blood tests conducted in 2004.  
He wrote that he did not waive prior consideration of these 
records, which should therefore be discussed in a 
supplemental statement of the case.

Accordingly, the Board remands this case for the following:

1.  Contact the NPRC and request any 
outstanding records of the SGO pertaining 
to the veteran (including those 
reflecting his participation in malaria-
related experiments during active duty).  
If such records do not exist or cannot be 
produced, this should be confirmed in 
writing.  Pursue all logical follow-up 
development.

2.  Schedule a VA medical examination.  
Ask the examiner to review the veteran's 
service medical records and conduct all 
necessary special studies or tests.  The 
examiner should address the following: 

a.  Does the veteran currently have 
anemia? 

b.  If so, please review the service 
medical records, as well as the 
post-service medical records 
reflecting treatment for malaria and 
anemia.   Is it at least as likely 
as not (i.e., at least a 50 percent 
probability) that the current anemia 
had its onset in service, was 
manifested to a compensable degree 
within a year of discharge in May 
1945, or is secondary to or 
aggravated by the service-connected 
malaria?

2.  Review the examination report and if 
it is inadequate for any reason, return 
it for revision.

3.  Thereafter, reconsider the claim for 
service connection for anemia.  If it 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case summarizing the 
evidence (including the medical records 
submitted by the veteran in November 
2004) and analyzing pertinent legal 
authority.  Allow appropriate time for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


